Canty, J.
(dissenting). I cannot agree to the foregoing opinion. It seems to me that there is sufficient evidence to warrant the jury in finding that Frank Pettit did not know that the train had broken in two until he received the shock which threw him between the cars. He testified on cross-examination:
“Q. Did your father say anything to you about the train breaking in two? A. No, sir; they didn’t anybody. These brakemen were quarreling about who should take the link down. * * * Walter he jumped off and took the link down where they broke in two. Q. Didn’t say what they were going to take it down for? A. No, sir. Q. Did they tell Walter where to take it? A. No, sir. Q. As far as you know, where did Walter take it? A. He didn’t know where to take it. He might have went and thrown it in the lake for all I know. Q. How many cars were there between the place where you were standing and the place where the bréale was, — the bréale in two ? A. I don’t know, there were somewhere about 8 or 9 cars. Q. How do you know? A. Well, I guess at it. Q. How do you know that they were broke in two? A. They must have broke in two to come back with such force. Q. Do you know of your own knowledge that they broke in two? A. No, sir; not exactly.”
This is substantially all the evidence in the case as to his knowledge that the train had broken in two. From the fact that there wéte box cars ahead of the flat car on which he stood, and between him and the break in the train, it is reasonable to suppose that he could not see that the train had broken in two.
Shortly after the break, the conductor, who stood on the next car to Frank, went forward beside the train. The head brakeman and engineer both testify that when they were making the coupling-after the break the conductor was standing on the ground on the right-hand side towards the rear of the train. The evidence tended to prove that considerable time elapsed between the time of the break and the recoupling. Frank further testified on cross-examination :
“Q. How long did he [the conductor] remain on the car after the train stopped? A. Just a minute, and then jumped off. Q. How long was it, after he walked down the track, that the two men began to quarrel about the link? A. Just a little while. Q. How *125long after Walter disappeared with the link that you were thrown off? A. Fire or ten minutes.”
This evidence is uncontradicted. It seems that Walter went back to the caboose, got the link, and carried it forward to the place of the break. What was the conductor doing during all of this time? He was present at the trial, but was not questioned on this point. It is reasonable to suppose he was looking to see that proper steps were being taken to bring the parts of the train together again, and recouple them. It affirmatively appears that he could see the front part of the train, because the engineer and head brakeman testify that they saw him. He had reason to believe that the boy did not know that the train was broken in two, and that for this reason the position of the boy was a dangerous one, even if the re-coupling was made with such care as to cause only a slight shock to the car on which he stood. The conductor had charge of the train. It seems to me that the jury were warranted in finding that he had ample time and opportunity to observe, and must have observed, what was being done, and had ample opportunity to warn the boy or the engineer or both of the boy’s danger, and that he was negligent in failing to do so.
It seems to me that the father’s negligence cannot be imputed to the boy. In this court and the court below it has been assumed that the boy was sui juris. If he is charged with the duty of caring for himself as an adult, he should not be put in a worse position than an adult by being charged with his father’s negligence as well as his own.
I think that the judgment appealed from should be affirmed.
Buck, J., absent, sick, took no part.
{Opinion published 59 N. W. 1082.)